United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-41084
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CLAUDIO ZARATE,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-03-CR-9-01
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Claudio Zarate appeals his guilty-plea conviction and

sentence for possession with the intent to distribute marijuana.

Zarate contends that the sentencing scheme of 21 U.S.C. § 841 is

facially unconstitutional in light of Apprendi v. New Jersey, 530

U.S. 466 (2000).   This argument is foreclosed by United States v.

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).   Zarate raises the

issue only to preserve it for Supreme Court review.    The judgment

of the district court is AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.